UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 Or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54936 Commission file number Zenosense, Inc. (Exact name of small business issuer as specified in its charter) Nevada 26-3257291 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Avda Cortes Valencianas 58, Planta 5, 46015 Valencia, Spain (Address of principal executive offices) 34 960454202 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 49,615,297 common shares issued and outstanding as of November 6, 2014. 2 ZENOSENSE, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Index Balance Sheet (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to Financial Statements (unaudited) F-4 to F-8 4 ZENOSENSE, INC. Balance Sheets (unaudited) September 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Prepaid expense - Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable and accrued expense $ $ Accounts payable and accrued expense - related party Advances Notes payable to related party Total liabilities Stockholders’ Equity Common stock, $0.001 par value, 500,000,000 common stock authorized, 49,615,297 and 48,038,212 shares issued and outstanding, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total Liabilities and Stockholders’ equity $ $ See accompanying notes to the financial statements F-1 ZENOSENSE, INC. Statements of Operations For the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) Three Months ended September 30, Three Months ended September 30, Nine Months ended September 30, Nine Months ended September 30, Expense Research and development $ $
